Exhibit NOVA MEASURING INSTRUMENTS LTD. CONSOLIDATED BALANCE SHEET (U.S. dollars in thousands) As of December 31, 2009 2008 CURRENT ASSETS Cash and cash equivalents 9,861 19,325 Short-term interest-bearing bank deposits 8,607 97 Trade accounts receivable 11,545 2,783 Inventories 3,949 6,862 Other current assets 1,728 1,086 35,690 30,153 LONG-TERM ASSETS Long-term interest-bearing bank deposits 561 544 Other Long-term assets 142 157 Severance pay funds 2,368 2,141 3,071 2,842 FIXED ASSETS, NET 2,163 2,796 Total assets 40,924 35,791 CURRENT LIABILITIES Trade accounts payable 3,715 3,480 Deferred income 1,671 2,385 Other current liabilities 5,237 4,042 10,623 9,907 LONG-TERM LIABILITIES Liability for employee severance pay 3,168 3,152 Deferred income 183 351 Other long-term liability 35 40 3,386 3,543 SHAREHOLDERS' EQUITY 26,915 22,341 Total liabilities and shareholders' equity 40,924 35,791 NOVA MEASURING INSTRUMENTS LTD. QUARTERLY CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands, except per share data) Three months ended December31, September 30, December 31, 2009 2009 2008 REVENUES Product sales 12,646 8,717 3,028 Services 2,594 2,677 3,200 15,240 11,394 6,228 COST OF REVENUES Product sales 5,399 3,699 1,643 Inventory write-off and inventory purchasecommitments losses 550 Services 2,445 2,191 2,696 7,844 5,890 4,889 GROSS PROFIT 7,396 5,504 1,339 OPERATING EXPENSES Research & Development expenses, net 2,049 1,850 2,223 Sales & Marketing expenses 2,025 1,523 1,390 General & Administration expenses 659 594 738 4,733 3,967 4,351 OPERATING PROFIT (LOSS) 2,663 1,537 (3,012 ) Interest income, net 31 153 75 Gain on short-term investments 1,366 NET INCOME (LOSS) FOR THE PERIOD 2,694 1,690 (1,571 ) Net income (loss) per share: Basic 0.14 0.09 (0.08 ) Diluted 0.13 0.08 (0.08 ) Shares used for calculation of net income (loss) per share: Basic 19,717 19,417 19,378 Diluted 21,173 19,942 19,378 NOVA MEASURING INSTRUMENTS LTD. YEAR TO DATE CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands, except per share data) Year ended December 31, 2009 2008 REVENUES Product sales 29,639 25,673 Services 9,679 13,296 39,318 38,969 COST OF REVENUES Product sales 12,732 12,527 Inventory write-off and inventory purchase commitments losses 1,400 Services 8,999 12,059 21,731 25,986 GROSS PROFIT 17,587 12,983 OPERATING EXPENSES Research & Development expenses, net 6,865 8,606 Sales & Marketing expenses 6,014 7,503 General & Administration expenses 2,240 3,199 Impairment loss on equipment related to Hypernex assets and liabilities acquisition 633 15,119 19,941 OPERATING PROFIT (LOSS) 2,468 (6,958 ) Interest income, net 163 171 Gain on short-term investments 1,366 NET INCOME (LOSS) FOR THE YEAR 2,631 (5,421 ) Net income (loss) per share: Basic 0.14 (0.28 ) Diluted 0.13 (0.28 ) Shares used for calculation of net income (loss) per share: Basic 19,473 19,369 Diluted 20,089 19,369 NOVA MEASURING INSTRUMENTS LTD. QUARTERLY CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) Three months ended December 31, September 30, December 31, 2009 2009 2008 CASH FLOW – OPERATING ACTIVITIES Net income (loss) for the period 2,694 1,690 (1,571 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 347 311 315 Impairment loss on equipment 10 Amortization of deferred stock-based compensation 118 130 114 Decrease in liability for employeetermination benefits, net (187 ) (2 ) (61 ) Gain on short-term investments (1,366 ) Net recognized losses on investments 4 49 Decrease (increase) in trade accounts receivables (5,943 ) (622 ) 2,465 Decrease in inventories 749 790 759 Decrease (increase) in other current and long termassets (555 ) 45 40 Increase (decrease) in trade accounts payablesand other long-term liabilities 2,198 (662 ) (452 ) Increase (decrease) in other current liabilities 1,769 1,039 (253 ) Increase (decrease) in short and long term deferred income 913 (857 ) (740 ) Net cash from (used in) operating activities 2,103 1,866 (691 ) CASH FLOW – INVESTMENT ACTIVITIES Decrease (increase) in short-term interest-bearingbank deposits (8,560 ) 21 Decrease in short-term investments 4,595 8,586 Proceeds (investments) in long-term interest-bearingbank deposits (36 ) (2 ) 2,928 Additions to fixed assets (303 ) (72 ) (40 ) Net cash from (used in) investment activities (8,899 ) 4,521 11,495 CASH FLOW – FINANCING ACTIVITIES Shares issued under employee share-based plans 1,111 142 Net cash from investment activities 1,111 142 Increase (decrease) in cash and cash equivalents (5,685 ) 6,529 10,804 Cash and cash equivalents – beginning of period 15,546 9,017 8,521 Cash and cash equivalents – end of period 9,861 15,546 19,325 NOVA MEASURING INSTRUMENTS LTD. YEAR TO DATE CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) Year ended December 31, 2009 2008 CASH FLOW – OPERATING ACTIVITIES Net income (loss) for the year 2,631 (5,421 ) Adjustments to reconcile net income (loss) to net cashused in operating activities: Depreciation and amortization 1,254 1,320 Impairment loss on equipment 643 Amortization of deferred stock-basedcompensation 454 556 Increase (decrease) in liability for employee terminationbenefits, net (159 ) 33 Gain on short-term investments (1,366 ) Net recognized losses on investments 66 Decrease (increase) in trade accounts receivables (8,762 ) 6,363 Decrease in inventories 2,695 1,330 Decrease (increase) in other current and long term assets (421 ) 247 Decrease (increase) in trade accounts payables and otherlong term liabilities 234 (4,013 ) Increase (decrease) in other current liabilities 1,169 (3,371 ) Increase (decrease) in short and long term deferred income (882 ) 339 Net cash used in operating activities (1,787 ) (3,274 ) CASH FLOW – INVESTMENT ACTIVITIES Increase in short-term interest-bearing bank deposits (8,510 ) (97 ) Increase in short-term and long-term investments 32 Proceeds from held to maturity securities 3,701 Proceeds from (investments in) long-term interest-bearing bankdeposits and long-term investments (17 ) 4,571 Additions to fixed assets (403 ) (944 ) Net cash from (used in) investment activities (8,930 ) 7,263 CASH FLOW – FINANCING ACTIVITIES Shares issued under employee share-based plans 1,253 12 Net cash from financing activities 1,253 12 Increase (decrease) in cash and cash equivalents (9,464 ) 4,001 Cash and cash equivalents – beginning of year 19,325 15,324 Cash and cash equivalents – end of year 9,861 19,325
